    Case 1:16-cr-00670-KMW Document 309 Filed 07/13/20 Page 1 of 2



                      LAW OFFICE OF ANTHONY CECUTTI
                            217 Broadway, Suite 707
                           New York, New York 10007
                             Phone: (212) 619-3730
                              Cell: (917) 741-1837
                              Fax: (212) 962-5037
                           anthonycecutti@gmail.com


                                      July 13, 2020

BY ECF
The Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007                                  MEMO ENDORSED
                Re: United States v. Almonte, et al; 16 Cr. 670 (KMW)

Dear Judge Wood:

        As the Court will recall, I, along with Jennifer Louis-Jeune, represented Maria
Almonte in the above-referenced matter, having been appointed pursuant to the provisions
of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A. Following her convictions after
trial, on November 29, 2018, the Court sentenced Ms. Almonte to 240 months’
imprisonment, followed by 5 years’ supervision. Based on Ms. Almonte’s longstanding
trauma and mental health history, the Court recommended that Ms. Almonte receive
“intensive drug, alcohol and mental health treatment, and that [she] be allowed to
participate in the Resolve and FIT programs.” Amended Judgment, Dkt Entry 261.
Pursuant to the Court’s additional recommendation, the BOP designated her to FCI
Danbury, where she remains

        On July 6, 2020, Ms. Almonte filed a pro se motion requesting the Court to release
her to home confinement in accordance with the First Step Act and pursuant to 18 U.S.C.
§3582 (c)(1)(A). After confirmation from Ms. Almonte, I write to respectfully request that
Jennifer Louis-Jeune and I be re-appointed to represent Ms. Almonte. Should the Court         ]Granted.
grant this application, I further request that Ms. Almonte’s pro se motion be withdrawn,
                                                                                                KMW
and that the Court vacate its July 6, 2020 Order, directing the Government to respond by
July 20, 2020, so that we can prepare and file a comprehensive “compassionate release”
motion in the coming weeks. This motion will be predicated on the current COVID-19
pandemic, and Ms. Almonte’s serious medical conditions that place her, according to the
CDC, at high risk for severe illness or death, and her deteriorating mental health.

       Thank you for your consideration.
       The Order to respond (ECF No. 307) is vacated.          SO ORDERED.
       Defendant may, through newly appointed                  Dated: July 13, 2020
       counsel, withdraw the pending motion.
                                       1
                                                               /s/ Kimba M. Wood
                                                               United States District Judge
      Case 1:16-cr-00670-KMW Document 309
                                      308 Filed 07/13/20 Page 2 of 2




                               Respectfully submitted,

                                      /s/

                               Anthony Cecutti
                               Jennifer Louis-Jeune

                               Attorneys for Maria Soledad Almonte


cc:    AUSA Stephanie Lake
       AUSA Alison Moe




                                     2
